DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 19 October 2021 has been acknowledged and entered.  
Claims 1-2, 6, and 11 have been amended,
No new claims have been added.
Claims 1-16 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
Applicant argues (see REMARKS, page 1) that a. Applicants’ invention is patent eligible under’ the Alice/Mayo analysis.  Applicants’ invention relates to a method and system that allows a rental company to quickly qualify a rental customer making an online reservation of a rental vehicle, such as a car share rental, without requiring the customer to be a member or have a membership or to be pre-qualified, and that provides for customer self-dispatch and self-return without requiring special equipment in the rental vehicle or onsite presence of rental personnel.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Claims 1, 6, 7, and 11 as a whole, recite a method of organizing human activity; and the steps as currently drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; 
Applicant argues (see REMARKS, pages 2-3) that i. Under Step 2A of the Alice/Mayo Analysis, Applicants’ invention is not directed to a judicial exception and therefore is patent eligible; and in the present Office Action, the Examiner concludes that Applicants’ claims are directed to the abstract idea of “organizing human activity.” Office Action at 4. For the reasons set forth in Applicants’ responses to previous office actions, Applicants respectfully disagree with the Examiner’s analysis and conclusion. Applicants submit that, when all of the recited claim elements - and how they interact and impact each other - are taken into consideration, it is apparent that Applicants’ claims are not directed to the alleged abstract idea. They do not monopolize the idea, but at the most merely apply, rely on, or use it in a manner that imposes a meaningful limit on the abstract idea. Applicants therefore submit that proper application of Step 2A, Prong Two, of the Alice/Mayo analysis requires a finding that the claims are patent eligible.  To expedite allowance of the claims, however, and without waiving any of their previous arguments, Applicants have amended the claims without prejudice to positively recite how the rental management system of Applicants’ claims interacts with the mobile device.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, preemption is not a standalone test for patent eligibility; and Applicant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Secondly, the use of the rental management system and the mobile device appears to merely be tools used to implement the abstract idea and thus do not integrate the judicial exception into practical application by providing a technological improvement to a technological problem.  
Applicant argues (see REMARKS, pages 2-3) that ii. Applicants’ invention is patent eligible under Step 2B of the Alice/Mayo analysis…  Applicants respectfully submit that the claims clearly recite much more than the alleged abstract idea asserted by the Examiner. They recite additional elements that include specific information and uses of that information. These additional elements were neither well-known, routine nor conventional in the vehicle-rental industry at the time of Applicants’ invention.  Regardless of the outcome of Step 2A, Applicants’ claims recite significantly more than the alleged abstract idea and are therefore patent eligible under Step 2B.
In response to Applicants’ arguments, the Examiner respectfully disagrees.  The additional element of using a computer system, processor, and mobile device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the Claims are not patent eligible. 
Applicant argues (see REMARKS, pages 2-5) that regarding 3. Response to Rejections under 35 U.S.C. § 103 (a), A. The Cited Art Does Not Teach or Suggest All of the Features of Applicants’ Claims… Applicants respectfully submit that these references, taken alone or in combination, do not teach or suggest all of the features of Applicants’ claimed invention. While not making any admissions about the references cited in the Office Action, those references appear to disclose the following:
i. Kobres
	Although Kobres discloses using the wireless portable device to capture an image of the mileage and fuel level displays of the rental vehicle, Kobres does not teach or suggest also prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle. On the contrary, Kobres teaches using the location information and time of the photo (rather than manual inputs) to confirm the mileage and fuel level values (Kobres [0048]).
Bassett discloses in [0049]-[0050] that depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.
Applicant argues (see REMARKS, pages 6-7) that regarding ii. Bassett… Bassett, however, does not teach or suggest also prompting the customer to use the mobile communications device to capture an image of the vehicle dashboard in addition to entering the mileage and fuel level into a communications application, as recited in Applicants’ claims. 
 	In response to Applicant’s arguments, the Examiner respectfully notes that Kobres teaches in [0024] that the mobile app or the car rental checkout service recognizes the car's fuel gauge and odometer readings through optical recognition software and notes these values along with the location and time of the photo and confirms the value with the customer. In the case where there is no mobile app, the car rental checkout service instructs the customer via a text message to send the image of the gauges via a text to a phone number monitored by the car rental checkout service or to upload the image of the gauges to a site monitored by the car rental checkout service.
Applicant argues (see REMARKS, pages 6-7) that regarding iii. Jefferies… nothing in Jefferies, however teaches or suggests prompting the customer to use the mobile communications device to capture an image of the vehicle dashboard enter the mileage and fuel level into a communications application, as recited in Applicants’ claims.  Moreover, nothing in Jefferies teaches or suggests method or system for rental of a vehicle, such as a car share 
 	In response to Applicant’s argument, the Examiner respectfully notes that Jefferies teaches receiving GPS information as stated in claim 6 (and 15 below).
Applicant argues (see REMARKS, pages 7-8) that regarding iv. Elazar…Thus, unlike Applicants’ invention, Elazar requires that the consumer be provided a specialized recording device. The Elazar ERD includes a data capture module that has a camera feature for capturing digital still images or video clips (Para. [0055]). Elazar does not teach or suggest that the insurance policyholder capture such images and send them to the insurer using the policyholder’s own mobile device. In the insurance policy scenario, Elazar teaches that the insurer sends the customer an ERD to photograph an insured vehicle within a set time and send it back to the insurer (Para. [0122- 23])… Also, in the rental car scenario, Elazar does not disclose using notifying the rental customer of a time limit within which to report the existing damage (see Para. [0190]). 
In response to Applicants’ argument, the Examiner respectfully notes that in ([0123], Elazar discloses the policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer.  Therefore, Elazar certainly teaches notifying the customer of a time limit for reporting the existing damage.  
Applicant argues (see REMARKS, pages 8-9) that regarding v. Ahroon, … Ahroon does not teach or suggest using the image capture device to determine the location of a rental vehicle being returned or to determine if a rental vehicle is the actual vehicle being rented. 
In response to Applicants’ argument, the Examiner respectfully notes that Ahroon teaches in [0013], that a GPS receiver may also be optionally included in the image capture 
Applicant argues (see REMARKS, page 9) that regarding vi. Morgal…Morgal does not teach or suggest utilizing a mobile device like that recited in Applicants’ claims. Instead, as disclosed in Morgal, a shared vehicle is fitted with a specialized vehicle accessory pack (VAP), which is attached to the vehicle and includes a microprocessor. Para. [0040]; FIG. 3. Moreover, Morgal does not disclose using GPS information to determine the location at which the shared vehicle is being returned. Rather, when a user attempts to return the shared vehicle at a station that is not designated for the return, the non-designated station will alert the user via the shared vehicle’s VAP that the vehicle is in the wrong location. Para. [0055-56]. Thus, because the system knows the location of the non-designated station, it uses that location rather than GPS to determine where the vehicle is located.
In response to Applicant’s argument, The Examiner respectfully notes that Jefferies et al. discloses in [0108], that the remote servers may then know to forward, and may forward, vehicle maintenance related notifications to the registered recipient at the destination or drop off location upon the vehicles arrival and/or end of reservation. Arrival may be determined when the vehicle enters the geofence/geozone associated with the lot, for example, by constantly polling GPS information in the control module. This may trigger a notice to a remote server, installer, or user upon arrival.
Applicant argues (see REMARKS, pages 9-10) that regarding vii. Jameel…Jameel does not cure the shortcomings of the above-cited references. By way of example, Jameel does not teach or suggest promoting the individual renter to use a mobile computer device to manually input mileage information and fuel level information for the rental vehicle. Nor does Jameel teach or suggest notifying the individual renter of a time limit for reporting the existing damage to the rental vehicle. Also, Jameel does not teach or suggest using an image capture device to determine the location of a rental vehicle being returned. For at least these reasons, Applicants’ 
 	In response to Applicant’s arguments, the Examiner respectfully notes that Jameel was  not cited as teaching the limitations stated above.
Applicant argues (see REMARKS, page 10) that viil. Chinomi… Chinomi does not teach or suggest that the system management server communicates with a mobile device, as recited in Applicants’ claims. Rather, the Chinomi communications are between a server and a communication module installed in the electric vehicle.
 	In response to Applicant’s arguments, the Examiner respectfully notes that Chinomi was cited for teaching the limitations of claim 4.
Applicant argues (see REMARKS, pages 10-11) that in B. Reply to Examiner’s Arguments, regarding i. Rejections under 35 U.S.C. § 101, in rejecting Applicants’ claims under 35 U.S.C. § 101, the Examiner asserts that Applicants have not shown that the claims provide a technological improvement to a technological problem and have not established a clear nexus between the claim language and an improvement to technology. Office Action at 4. Applicants respectfully submit that this contention is tantamount to an assertion that a non-technological business method cannot be patented…. To expedite allowance of Applicants’ claims , however, and without prejudice to their position, Applicants have amended the claims to positively recite how the rental management system of Applicants’ claims interacts with the mobile device to provide a technological solution to the technical problems of (1) qualifying a vehicle rental customer online without requiring the customer to be a member or have a membership or to be pre-qualified, and (11) providing for online customer self-dispatch and self-return without requiring special equipment in the rental vehicle or onsite presence of rental personnel.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Applicant again appears to be referencing a business solution to a business problem by using 
Applicant argues (see REMARKS, pages 11-12) that regarding ii. Rejections under 35 U.S.C. § 103, in rejecting Applicants’ claims under 35 U.S.C. § 103(a), the Examiner appears to contend that Kobres and newly-cited Bassett can be combined to teach a system or method that prompts the customer to use the mobile computer device to capture an image of the vehicle dashboard mileage information and fuel level information and also prompts the customer to manually enter mileage and fuel level information using communication software. Office Action at 5-6. Applicants respectfully disagree. As discussed above, the mere fact that one can modify a reference device to meet the terms of the subject claims is not by itself sufficient to support a finding of obviousness.  Rather, the Examiner must identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does. Although the Office Action states in a conclusory fashion that such a combination would “improve customer service,” it does not explain why one of skill in the art would conclude that requiring a customer to both manually enter mileage and fuel level information and to capture an image of the rental vehicle dash improves customer service. See Office Action at 25. Instead, the Examiner appears to improperly conclude that it would have been obvious simply because Kobres could have been modified to add the referenced feature of Bassett.
dashboard and communications software) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further,  Kobres’ [0024] that the system require user to “confirm” the value (read from OCRing images).  Bassett’s entering fuel level and odometer is a way to obtain “confirmation” from customer as noted in Kobre’s [0024].  Therefore, there is motivation to combine the references.  Still further Bassett provides the convenience of a user’s manual input to provide the convenience of not having to stop at a rental office.
Applicant argues (see REMARKS, page 12) that the Examiner argues that it would have been obvious to modify the combination of Kobres and Bassett based on Elazar because Elazar allegedly “teaches notifying the customer of a time limit for reporting the existing damage.” (Office Action at 6). Applicants respectfully disagree. On the contrary, in the rental car scenario, Elazar does not disclose using a rental management computer to notify the rental customer of a time limit within which to report existing damage (see Para. [0190]).
In response to applicant's argument that Elazar user the time limit for insurance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues (see REMARKS, pages 12-13) that the Examiner also argues that Ahroon “determines the location of a rental vehicle being returned.” (Office Action at 7). Applicants respectfully disagree. As discussed above, Ahroon is not directed to vehicle rentals but is instead directed to a system for evaluating the condition of real property. Applicants submit, therefore, that Ahroon cannot be relied upon as a basis for rejection because it is not in the field of the Applicants’ endeavor and is not reasonably pertinent to the particular problem 
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Ahroon teaches in [0014] In one embodiment, a photography station or booth may be set up to capture different views and angles of the outside of a rental vehicle. The rental vehicle could be driven into the photography station, and separate cameras would capture images of the front, back, two sides, top and bottom of the rental vehicle.  Therefore, Ahroon clearly teaches renting of vehicles which is in the analogous arts.
Applicant argues (see REMARKS, pages 12-15) that in C. Response to Specific Claim Rejections, regarding Claims 1, 11, 14 and 16, Kobres, Bassett and Elazar, taken alone or in combination, do not teach or suggest all of the features of claim 1. For the reasons discussed above, at the very least, Kobres, Bassett and Elazar fail to teach or suggest the following claimed features:
at or during the beginning of the rental time period, with the rental management  computer system: 

causing a mobile computer device to display to a customer one or more mileage and fuel  level interface elements, wherein selection of the one or more mileage and fuel

level interface elements will cause the mobile device to prompt the customer to input via a the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period, including (1) prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle, and (ii) prompting the customer to use the mobile computer device to capture image information and to send the image information to the rental computer system; 

causing the mobile computer device to display to the customer an existing damage interface element for reporting existing damage, wherein selection of the existing damage interface element will cause the mobile device to prompt the customer to use the mobile computer device to report existing damage to the rental vehicle and to notify the customer of a time limit for reporting the existing damage.

Kobres, Bassett and Elazar, whether taken alone or in combination.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Kobres discloses a method for online rental of vehicles, the method comprising:  storing in a non-transitory computer database rental transaction information associated with a customer for reserving a rental vehicle for a rental time period, wherein the computer database is accessible by a rental management computer system in [0020],[0030] app and itinerary); at or during the beginning of the rental time period, with the rental management computer system: cause the mobile device to prompt the customer to input via the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period, including (ii) prompting the customer to use the mobile computer device to capture image information and to send the image information to the rental computer system ([0024]); causing the mobile computer device to display to the customer an existing damage interface element for reporting existing damage, wherein selection of the existing damage interface element will cause the mobile device to prompt the customer to use the mobile computer device to report existing damage to the rental vehicle and to notify the customer of a time limit for reporting the existing damage ([0023]); and if the customer elects to report any existing damage to the rental vehicle, causing the mobile computer device to prompt the customer to use the mobile computer device to capture information for confirming the existing damage and to send the information to the rental computer system ([0023], video of pre-existing damages).  Amico et al. discloses causing a mobile computer device to display to a customer one or more mileage and fuel level interface elements, wherein selection of the one or more mileage and fuel level interface elements will cause the mobile device to prompt the customer to input via the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period in [0009]-[0100];[0073] which recites:  In other examples, the location of each component within the vehicle dashboard may be provided as a user input. For example, the image of the vehicle's dashboard may be presented via a display of the portable computing device and the user may be prompted to touch and identify the location of each component of the vehicle's dashboard in the presented image; and (Amico et al.: [0040] The term ‘component,’ as used herein may generally refer to any appropriate instrumentation in the dashboard of the vehicle that is configured to provide data associated with the vehicle. The instrumentation may be mechanical and/or digital instrumentation. For example, the instrumentation may include, but is not limited to, digital or mechanical odometer displays, analog or digital fuel gauges, Bassett discloses prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle in [0049][0050] which teaches Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.); and Elazar et al. discloses notifying the customer of a time limit for reporting the existing damage in [0123], which recites In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  
Applicant argues (see REMARKS, page 15) that Claim 14 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Kobres, Bassett and Elazar also fail to teach or suggest all of the features of claim 14. Applicants respectfully submit, therefore, that claim 14 is patentable over Kobres, Bassett and Elazar, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding rejection of claim 1.
Applicant argues (see REMARKS, pages 15-16) that regarding Claim 11, Kobres, Bassett and Elazar, taken alone or in combination, do not teach or suggest all of the features of claim 11. For the reasons discussed above, at the very least, Kobres, Bassett and Elazar fail to teach or suggest the following claimed features:
a processor operative with the database to:
notify the customer via the mobile computer device of a time limit for reporting the existing damage to the rental vehicle . . . ;



store in the database image information received from the customer via the mobile computer device ....

Applicants respectfully submit, therefore that claim 11 is patentable over Kobres, Bassett and Elazar, whether taken alone or in combination.
	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Elazar teaches notify the customer via the mobile computer device of a time limit for reporting the existing damage to the rental vehicle in [0123][0049], and [0150]; Bassett teaches store in the database information input by the customer via the mobile computer regarding mileage information and fuel level information for the rental vehicle in [0050] and [0053]; and Kobres teaches store in the database image information received from the customer via the mobile computer device ([0023]).  
Applicants argue (in REMARKS, page 16) that Claim 16 depends from and includes all of the features of claim 11. At least for the reasons discussed above with respect to claim 11, therefore, Kobres, Bassett and Elazar also fail to teach or suggest all of the features of claim 16. Applicants respectfully submit, therefore, that claim 16 is patentable over Kobres,  Bassett and Elazar, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 11.
Applicants argue (in REMARKS, pages 16-17) that ii. Claim 2, Claim 2 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Bassett, further in view of Elazar, further in view of Ahroon, and further in view of Jefferies and Morgal. Applicants respectfully traverse these rejections. Claim 2 depends from and includes all of the features of claim 1…  Claim 2 depends from and includes all of the features of claim 1. At least for the 
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicant argues (see REMARKS, page 19) that regarding iii. Claims 3 and 12, Claim 3 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Kobres, Bassett and Elazar also fail to teach or suggest all of the features of claim 3. Jameel does not cure these shortcomings of Kobres, Bassett and Elazar. Applicants respectfully submit, therefore, that claim 3 is patentable over Kobres, Bassett, Elazar and Jameel, whether taken alone or in combination.  Claim 12 depends from and includes all of the features of claim 11. At least for the reasons discussed above with respect to claim 11, therefore, Kobres, Bassett and Elazar also fail to teach or suggest all of the features of claim 12. Jameel does not cure these shortcomings of Kobres, Bassett and Elazar. Applicants respectfully submit, therefore, that claim 12 is patentable over Kobres, Bassett, Elazar and Jameel, whether taken alone or in combination.

Applicant argues (see REMARKS, pages 19-20) that regarding iv. Claims 4, 5 and 13, each of claims 4 and 5 depends, directly or indirectly, from and includes all of the features of claim 3. At least for the reasons discussed above with respect to claim 3, therefore, Kobres, Bassett, Elazar and Jameel, also fail to teach or suggest all of the features of claim 4 and 5. Chinomi does not cure these shortcomings of Kobres, Bassett, Elazar and Jameel. Applicants respectfully submit, therefore, that each of claims 4 and 5 is patentable over Kobres, Bassett, Elazar and Jameel and Chinomi, whether taken alone or in combination.  Claim 13 depends from and includes all of the features of claim 12. At least for the reasons discussed above with respect to claim 12, therefore, Kobres, Bassett, Elazar and Jameel, also fail to teach or suggest all of the features of claim 12. Chinomi does not cure these shortcomings of Kobres, Bassett, Elazar and Jameel. Applicants respectfully submit, therefore, that claim 13 is patentable over Kobres, Bassett, Elazar, Jameel and Chinomi, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claims 1 and 11, respectively.
Applicant argues (see REMARKS, pages 20-22) that regarding v. Claims 6 and 15, Kobres, Bassett, Elazar and Jefferies, taken alone or in combination, do not teach or suggest all of the features of claim  6. For the reasons discussed above, at the very least, Kobres, Bassett, Elazar and Jefferies fail to teach or suggest the following claimed features: 
a processor operative with the database to, at or during the beginning of the rental time period: cause the mobile computer device to display to the customer one or more mileage and fuel level interface elements, wherein selection of the one or more mileage and fuel level interface elements will cause the mobile device to prompt the customer to input via the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period, 

including (1) prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle, and (ii) prompting the customer to use the mobile computer device to capture image information and to send the image information to the rental computer system;

prompt the customer to use the mobile computer device to report existing damage to the rental vehicle and notify the customer of a time limit for reporting the existing damage ....


In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 as claim 6 is similar to claim and 1.
Applicant argues (see REMARKS, page 22) that Claim 15 depends from and includes all of the features of claim 6. At least for the reasons discussed above with respect to Claim 6, therefore, Kobres, Bassett, Elazar and Jefferies also fail to teach or suggest all of the features of claim 15.  Applicants respectfully submit, therefore, that each of claims 6 and 15 is patentable over Kobres, Bassett, Elazar and Jefferies, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 as claim 6 is similar to claim and 1.
Applicant argues (see REMARKS, pages 22-23) that regarding vi. Claim 7, Claim 7 depends from and includes all of the features of claim 6. At least for the reasons discussed above with respect to claim 6, therefore, Kobres, Bassett, Elazar and Jefferies also fail to teach or suggest all of the features of claim 7. Morgal does not cure these shortcomings of Kobres, Bassett, Elazar and Jefferies.  Moreover, Kobres, Bassett, Elazar, Jefferies and Morgal, taken alone or in combination, do not teach or suggest all of the additional features of claim 7. For the reasons discussed above, at the very least, Kobres, Bassett, Elazar, Jefferies and Morgal fail to teach or suggest the additional features of claim 7:  

upon return of the vehicle:

prompt the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned;

prompt the customer to use the mobile computer device to capture image information image for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned and to send the image information to the rental computer system, wherein the image information includes . . ., a time and 

* * *

prompt the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle;

display the image information for comparison with the manually input information about the mileage and fuel level of the rental vehicle being returned;

automatically use the GPS location information to determine the location of the rental vehicle being returned;

based on the location of the rental vehicle being returned, determine whether to instruct the customer to move the vehicle being returned to a different location ....

Applicants respectfully submit, therefore, that claims 7 is patentable over Kobres, Elazar, Ahroon, and Morgal, whether taken alone or in combination.
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 6.
Applicant argues (see REMARKS, pages 23-24) that regarding vii. Claim 8, Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Bassett, further in view of 23 Elazar, further in view of Jefferies, and further in view of Jameel. Applicants respectfully traverse this rejection.  Claim 8 depends from and includes all of the features of claim 6. At least for the reasons discussed above with respect to claim 6, therefore, Kobres, Bassett, Elazar and Jefferies also fail to teach or suggest all of the features of claim 8. Jameel does not cure these shortcomings of Kobres, Bassett, Elazar and Jefferies. Applicants respectfully submit, therefore, that claims 8 is patentable over Kobres, Bassett, Elazar, Jefferies and Jameel, whether taken alone or in combination.
Applicant argues (see REMARKS, page 24) that regarding viii. Claims 9 and 10, Claims 9 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobres in view of Bassett, further in view of Elazar, further in view of Jefferies, further in view of Jameel, and 
In response to Applicants’ argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 8.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In Claim 6 , line 22, “promptng” should be “prompt.”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1
Claim 1 recites the limitation "the mobile device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-5 are directed to a method for online rental of vehicles (i.e., a process); Claims 6-10 are directed to a system for online rental of vehicles (i.e., a machine); and Claims 11-16 are directed to a system for online rental of vehicles (i.e., a machine).  Therefore, claims 1-16 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Claim 1 recites: storing rental transaction information associated with a customer for reserving a rental vehicle for a rental time period; at or during the beginning of the rental time period, display to a customer one or more mileage and fuel level interface elements, prompt a customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period; prompting the customer to manually input mileage information and fuel level information for the rental vehicle, prompting the customer to capture image information, display to the customer an existing damage element for reporting existing damage, report existing damage to the rental vehicle and notifying the customer of a time limit for reporting the existing damage; if the customer elects to report any existing damage to the rental vehicle, prompting the customer to capture information for confirming the existing damage and to send the information.
Claim 6 recites:  store account information associated with a customer for a rental transaction; receive information from the customer; at or during the beginning of the rental time period, display to the customer one or more mileage and fuel level elements, wherein selection prompts the customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period, including prompt the customer to manually input mileage information and fuel level information for the rental vehicle; and 24prompt the customer to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle.
Claim 11 recites:  store account information associated with a customer for a rental transaction; receive information from customer, including image information; and 26store information received from the customer about the mileage and fuel level of the rental vehicle at the beginning of the rental period; notify the customer of a time limit for reporting the existing damage to the rental vehicle and store information received from the customer regarding existing damage to the rental vehicle; store information received from the customer regarding mileage information and fuel level information for the rental vehicle, including mileage information and fuel level information that is manually input by the customer; and store image information received from the customer, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle.
storing rental transaction information associated with a customer for reserving a rental vehicle for a rental time period; at or during the beginning of the rental time period, display to a customer one or more mileage and fuel level interface elements, prompt a customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period; prompting the customer to manually input mileage information and fuel level information for the rental vehicle, prompting the customer to capture image information, display to the customer an existing damage element for reporting existing damage, wherein selection of the existing damage element will cause prompting the customer to report existing damage to the rental vehicle and notifying the customer of a time limit for reporting the existing damage; if the customer elects to report any existing damage to the rental vehicle, prompting the customer to capture information for confirming the existing damage and to send the information, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a mobile computer device,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the “mobile computer device” language, “storing information,” “display to a customer,” “prompting to input,” “prompting to input,” ”prompting to capture,” “display to a customer,” “prompting to report,” and “prompting to capture” of claim 1 encompasses the user being prompted to input information, report damages, capture information, input mileage, and capture image information to perform the steps.  
store account information associated with a customer for a rental transaction; receive information from the customer; at or during the beginning of the rental time period, display to the customer one or more mileage and fuel level elements, wherein selection prompts the customer to input information about the mileage and fuel level of the rental vehicle at the beginning of the rental period, including prompt the customer to manually input mileage information and fuel level information for the rental vehicle; and 24prompt the customer to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle and to send the image information, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a mobile computer device,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  
Claim 11 as a whole, recites a method of organizing human activity.  The limitations of store account information associated with a customer for a rental transaction; receive information from customer, including image information; and 26store information received from the customer about the mileage and fuel level of the rental vehicle at the beginning of the rental period; notify the customer of a time limit for reporting the existing damage to the rental vehicle and store information received from the customer regarding existing damage to the rental vehicle; store information received from the customer regarding mileage information and fuel store image information received from the customer, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a mobile computer device,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  
The mere recitation of a generic computer (Claim 1’s “computer database,” “rental management computer system,” “one or more mileage and fuel level interface elements,” and “mobile computer device;” Claim 6’s “system”, “database,” “input component,” “processor,” “mobile computer device;” and “one or more mileage and fuel level interface elements” and claim 11’s “system”, “database,” “input component,” “processor,” and “mobile computer device) does not take the claims out of the methods of organizing human activity grouping/mental processes grouping.  Accordingly, the claims recite an abstract idea.

Step 2A Prong 2
	This judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “storing,” “display to a customer,” “prompting to input,” “prompting to manually input,” ”prompting to capture,” “display to a customer,” “prompting to report,” and “prompting to capture” in claim 1; “store receive information,” “display to the customer,” “input information,” “manually input information,” “capture image,” “report existing damage,” “capture and send information” of claim 6; and “store account information,”  “receive information,” “26store information,” “notify the customer,” “store information;” and “store information” of claim 11 in a computer environment.  The claimed computer components in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “storing,” “display,” “input,” “input,” “capture,” “display,” “report,” and “capture” in claim 1; “store,” “receive,” “display,” “input,” “input,” “capture,” “report,” “capture and send” in claim 6; and “store,” “receive,” “26store,” “notify,” “store,” and “store” in claim 11) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system and/or processor to perform the “storing,” “display,” “input,” “input,” “capture,” “display,” “report,” and “capture” steps in claim 1; “store,” “receive,” “display,” “input,” “input,” “capture,” “report,” “capture and send” steps in claim 6; and “store,” “receive,” “26store,” “notify,” “store,” and “store” steps in claim 11 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per dependent claim 2, the limitations “input mileage information and fuel level information…;” “to send the image information…”; “send… information regarding any damage to the rental vehicle…”;  “determine the location of the rental vehicle being returned”; “determining whether to instruct the customer to move the vehicle being returned to a different location”; and “determine rental charges for the rental vehicle” are further directed to a method of organizing human activity as described in claim 1.  The “determining” steps are also directed to a mental concept as the “determining” steps can be performed in the human mind (e.g. concepts including an observation, evaluation, judgment, and opinion).  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claims 3 and 8, the limitations “select a requested extended end time for the rental time period…” and “determining whether the requested extended end time conflicts with a future reservation for the vehicle”; “extending the rental time period to the requested extended end time.” are further directed to a method of organizing human activity as described in claims 1 and 6, respectively.  For the reasons described above with respect to claims 1 and 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 4 and 9, the limitation “setting a time interval…” is further directed to a method of organizing human activity as described in claims 1 and 6, respectively.  For the reasons described above with respect to claims 1 and 6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claims 5, 10, and 13, the limitation “determining there is no conflict…” is further directed to a method of organizing human activity as described in claims 1, 6, and 11, respectively.  The “determining” step is also directed to a mental concept as the “determining” step can be performed in the human mind (including an observation, evaluation, judgment, opinion).  For the reasons described above with respect to claims 1, 6, and 11, this 
 	As per dependent claim 7, the limitations “input mileage information and fuel level information…”; “to capture image information…”; “send image information…”; send… information regarding any damage to the rental vehicle…”;  “comparing the image information with the manually input information…”;  “determine the location of the rental vehicle being returned”; “determining whether to instruct the customer to move the vehicle being returned to a different location”; and “determine rental charges for the rental vehicle” are further directed to a method of organizing human activity as described in claim 1.  The “determining” steps are also directed to a mental concept as the “determining” step can be performed in the human mind (e.g. concepts including an observation, evaluation, judgment, opinion).  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claim 12, the limitations “receive … a requested extended end time…:, “determining whether the requested extended end time conflicts with a future reservation for the vehicle”; and “extend the rental time period to the requested extended end time” are further directed to a method of organizing human activity as described in claim 11.  For the reasons described above with respect to claim 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
As per dependent claims 14, 16, and 16, the limitations merely narrow the previously recited abstract idea limitation. For the reasons described above with respect to claim 11, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616) and Elazar et al. (US PG Pub. 2011/0058048). 
As per claim 1, Kobres discloses a method for online rental of vehicles, the method comprising: 
 	storing in a non-transitory computer database rental transaction information associated with a customer for reserving a rental vehicle for a rental time period, wherein the computer database is accessible by a rental management computer system ([0020],[0030] app and itinerary);

cause the mobile device to prompt the customer to input via the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period, including (ii) prompting the customer to use the mobile computer device to capture image information and to send the image information to the rental computer system ([0024]); 
causing the mobile computer device to display to the customer an existing damage interface element for reporting existing damage, wherein selection of the existing damage interface element will cause the mobile device to prompt the customer to use the mobile computer device to report existing damage to the rental vehicle and to notify the customer of a time limit for reporting the existing damage ([0023]); and
if the customer elects to report any existing damage to the rental vehicle, causing the mobile computer device to prompt the customer to use the mobile computer device to capture information for confirming the existing damage and to send the information to the rental computer system ([0023], video of pre-existing damages). 
Kobres does not explicitly disclose, however, Amico et al. discloses: 
causing a mobile computer device to display to a customer one or more mileage and fuel level interface elements, wherein selection of the one or more mileage and fuel level interface elements will cause the mobile device to prompt the customer to input via the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period (Amico et al.;[0009]-[0100];[0073] In other examples, the location of each component within the vehicle dashboard may be provided as a user input. For example, the image of the vehicle's dashboard may be presented via a display of the portable computing device and the user may be prompted to touch and identify the location of each component of the vehicle's dashboard in the presented image; and (Amico et al.: [0040] The term ‘component,’ as used herein may generally refer to any appropriate instrumentation in the dashboard of the vehicle that is configured to provide data associated with the vehicle. The instrumentation may be mechanical and/or digital instrumentation. For example, the instrumentation may include, but is not limited to, digital or mechanical odometer displays, analog or digital fuel gauges, seat belt warning light, parking brake engagement warning light, engine malfunction warning light, tire pressure warning lights, etc).  Therefore, it would have been obvious to modify the invention of Kobres to include the interface for dashboard readings as taught by Amico et al. to provide better accuracy of the readings through machine learning and a verification process.
Amico discloses in [0003] Typically, to register said data associated with a vehicle, an employee of said businesses, a driver, or a service provider may go to each vehicle, retrieve the relevant data, and manually record the data on a paper form. Then, the data recorded on the paper form may be inputted to an electronic form on a computer. In other words, currently, the registration of data associated with vehicles is done manually and therefore, is inefficient, labor intensive, and prone to human error, particularly when a large number of vehicles are involved); [0015],[0037] a user may be provided an option to verify the readings and the result of verification may or may not be provided as feedback to the machine learning algorithm for additional training and optimization of the models ([0015][0037]; and in [0048], Further, the portable computing device 106 may provide an option to the user 108 to verify the readings. If the reading outputted by the portable computing device 106 is different from that displayed in the captured image of the vehicle dashboard 104, then, the captured image may be marked as an exception… However, if the reading outputted by the portable computing device 106 substantially matches the reading displayed by the corresponding component in the captured image of the vehicle dashboard 104, then, the portable computing device 106 may be configured to input the readings into an electronic form. For example, a mileage of a vehicle may be inputted in a mileage data field in the electronic form, a fuel level of the vehicle may be inputted in a fuel level data field in the electronic form, and so on… [0049] In some embodiments, the readings outputted by the portable computing device 106 may be verified after they have been inputted in the electronic form. Alternatively, in other example embodiments, the portable computing device 106 may transmit the readings of the one or more vehicle dashboard components to a remote server for presentation and/or recordation; also see [0093]).  
However, Amico et al. does not explicitly disclose however, Bassett discloses:
prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al.’s mileage and fuel level interface to include the customer manually inputting mileage and fuel as taught by Bassett for providing techniques for completing pre-arranged transactions which improve customer service since the customer may depart the rental car lot without having to stop at an intermediate location, such as a vehicle rental office.
Kobres in view of Amico et al. and Bassett does not further disclose, however, Elazar et al. discloses:
notifying the customer of a time limit for reporting the existing damage ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Amico et al. and Bassett to include a time limit for reporting damages as taught by Elazar et al. in order to determine if there are any new damages upon returning the rental vehicle.

As per claim 14, Kobres in view of Amico et al. in view of Bassett and Elazar et al. discloses the system for online rental of vehicles of claim 1.  Kobres further discloses wherein the information for confirming the existing damage comprises an image of the existing damage ([0023]; video of pre-existing damages). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616), still in further view of Elazar et al. (US PG Pub. 2011/0058048) as applied to claim 1, and further in view of Ahroon (US PG Pub. 20110040692) Jefferies et al. (US PG Pub. 2013/0317693) and Morgal et al. US PG Pub. 2010/0280700).
As per claim 2, Kobres in view of Amico et al. in view of Basset and Elazar et al. discloses the system for online rental of vehicles of claim 1.  Kobres further discloses, further comprising: 
upon return of the vehicle, with the rental management computer system: 
prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned ([0048]; the customer is instructed to take picture of the dash-board);  
22prompting the customer to use the mobile computer device to capture image information for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle ([0048], a time and date information associated with the image ([0048]; 
prompting the customer to use the mobile computer device to send the image information to the rental management computer system ([0048]); 
prompting the customer to use the mobile computer device to send to the rental management computer system information regarding any damage to the rental vehicle incurred since the beginning of the rental time period ([0049]); and 
prompting the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle ([0049] video record any new damage); 
comparing the image information with the manually input information about the mileage and fuel level of the rental vehicle being returned ([0058]-[0059]; detects excess miles and lower fuel values); and 
using one or more of the mileage information, the fuel level information and the time and date information associated with the image to determine rental charges for the rental vehicle ([0061]).  
 	Kobres does not further disclose, however, Ahroon discloses a GPS location associated with the image ([0013],[0055], Referring to FIG. 1, system 10 depicts a system that is used in determining property condition and for determining the remaining deposit that is refunded or owed. 20 is an image capture device or image capture system such as a digital camera, camera phone, VCR, digital video camera, analog video camera with an analog-to-digital converter, analog camera with an analog-to-digital converter, scanner, 3D scanner, or any device or system that is capable of capturing an image thru an optical lens and provides a digital representation of the image. A GPS receiver may also be optionally included in the image capture device 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Amino et al. in view of  Bassett and Elazar et al. to include a GPS location associated with the image as taught by Ahroon in order to determine the geographic location of the image taken. 
Kobres in view of Amino et al. in view of Bassett in view of Elazar et al. and Ahroon does not further disclose, however, Jefferies et al. discloses:
using the GPS location information to determine the location of the rental vehicle being returned [0108 [0108] In some embodiments, remote servers will interface with a user's mobile device application or other client GUI to gather vehicle and customer data. The vehicle data may include the destination or drop off location or lot. The remote servers may then know to forward, and may forward, vehicle maintenance related notifications to the registered recipient at the destination or drop off location upon the vehicles arrival and/or end of reservation. Arrival may be determined when the vehicle enters the geofence/geozone associated with the lot, for example, by constantly polling GPS information in the control module. This may trigger a notice to a remote server, installer, or user upon arrival. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. and Ahroon to include a location of the vehicle as taught by Jefferies et al. in order to determine the drop-off location of a vehicle. 
 	Kobres in view of Bassett in view of Elazar et al. in view of Ahroon and Jefferies et al. do not further disclose, however, Morgal et al. discloses:
based on the location of the rental vehicle being returned, determining whether to instruct the customer to move the vehicle being returned to a different location ([0055] Upon arrival at this alternate day station, the day-user attempts to return her shared vehicle at this alternate workplace day station. However, the system notifies the day-user that she is not allowed to return the shared vehicle to the alternate day station because of her agreement to return it to her workplace day station for later user by the distribution-user. This notification may be provided by display messages, warning sounds, flashing lights, or other attention communications. If the day-user attempts to secure the shared vehicle to the alternate day station the day station may refuse to lock the shared vehicle. The shared vehicle's display and alerts may indicate that this was not the correct day station for return and may inform the day-user that she needs to return the shared vehicle to the day station where she rented the shared vehicle from initially).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Ahroon and Jefferies et al. to include a location of the vehicle as taught by Morgal at al. in order to the vehicles are available for pickup at the appropriate locations for future renters. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616) and Elazar et al. (US PG Pub. 2011/0058048) as applied to claim 1, and further in view of Jameel et al. (US PG Pub. 2013/0325521).
As per claim 3, Kobres in view of Amico et al. in view of Bassett and Elazar et al. discloses the method for online rental of vehicles of claim 1.  Kobres does not further disclose, however, Jameel et al. discloses: 
during the rental time period, prompting the customer to use the mobile computer device to select a requested extended end time for the rental time period and to send the requested extended end time to the rental management computer system ([0108]; Messages may also be sent with an offer to extend a current (active) reservation, in some embodiments); and ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period); 
 	with the rental management computer system, automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle ([0157], The driver may also be displayed one or more warnings that the extension of time is not allowed (e.g., the owner has specified return of the vehicle by a certain time or another driver has the vehicle reserved); and  
23if the requested extended end time does not conflict with a future reservation, extending the rental time period to the requested extended end time ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period)… In some embodiments, the ability of a driver to contact an owner (or another driver) for such a request may depend on preferences of the other driver and/or owner. Accordingly in one instance, the existence of one or more types of predefined relationships (e.g., on a social networking web site) between the drivers and/or owners may determine whether contact to extend a rental can be initiated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al., Bassett in view of Elazar et al. and Ahroon to include extending the rental time as taught by Jameel et al. in order to permit the customer to use the vehicle for more time.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616), still in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jameel et al. (US PG Pub. 2013/0325521) as applied to claim 3 above, and further in view of Chinomi et al. (WO 2013137181 A1).
As per claim 4, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. and Jameel et al. discloses the method and system for online rental of vehicles of claim 3.  Kobres in view of Bassett in view of Elazar et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle comprises setting a time interval to be maintained between consecutive reservations for the vehicle ([0018], Furthermore, the system management server 1 predicts the amount of electric power required at the start of use of the electric vehicle 5 based on the destination information of the electric vehicle 5 registered at the time of reservation. In addition, the system management server 1 uses the collected electric power remaining amount of the electric vehicle 5 and the amount of electric power consumed from the current position to a predetermined return position to subsequently use the electric vehicle 5 at the start of use. Estimate the charging time required to charge to the required amount of power. As a result, the system management server 1 can obtain the time required between the advance reservation and the subsequent reservation.); (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Ahroon and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

As per claim 5, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Jameel et al. and Chinomi et al. discloses the method for online rental of vehicles of claim 4.  Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Jameel et al. does not further disclose, however, Chinomi et al. discloses:
wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle further comprises determining that there is no conflict if the requested end time precedes the beginning of the future reservation for the vehicle by at least the time interval to be maintained between consecutive reservations for the vehicle (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres Amico et al. in view of Bassett in view of Elazar et al. in view of Ahroon and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616), still in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jefferies et al. (US PG Pub. 2013/0317693). 
As per claim 6, Kobres discloses a system for online rental of vehicles, the system comprising: 
 	an input component operative to receive information from a mobile computer device used by the customer, including image information ([0067],[0049]); 
including (ii) prompting the customer to use the mobile computer device to capture image information and to send the image information to the rental computer system ([0024]); 
prompt the customer to use the mobile computer device to report existing damage to the rental vehicle and notify the customer of a time limit for reporting the existing damage ([0023]); and
if the customer elects to report any existing damage to the rental vehicle, prompt the customer to use the mobile computer device to capture information for confirming the existing damage and to send the information to the rental computer system ([0023], video of pre-existing damages). 
Kobres does not explicitly disclose, however, Amico et al. discloses: 
cause the mobile computer device to display to a customer one or more mileage and fuel level interface elements, wherein selection of the one or more mileage and fuel level interface elements will cause the mobile device to prompt the customer to input via the mobile computer device information about the mileage and fuel level of the rental vehicle at the beginning of the rental period (Amico et al.;[0009]-[0100];[0073] In other examples, the location of each component within the vehicle dashboard may be provided as a the user may be prompted to touch and identify the location of each component of the vehicle's dashboard in the presented image; and (Amico et al.: [0040] The term ‘component,’ as used herein may generally refer to any appropriate instrumentation in the dashboard of the vehicle that is configured to provide data associated with the vehicle. The instrumentation may be mechanical and/or digital instrumentation. For example, the instrumentation may include, but is not limited to, digital or mechanical odometer displays, analog or digital fuel gauges, seat belt warning light, parking brake engagement warning light, engine malfunction warning light, tire pressure warning lights, etc).  Therefore, it would have been obvious to modify the invention of Kobres to include the interface for dashboard readings as taught by Amico et al. to provide better accuracy of the readings through machine learning and a verification process.
Amico discloses in [0003] Typically, to register said data associated with a vehicle, an employee of said businesses, a driver, or a service provider may go to each vehicle, retrieve the relevant data, and manually record the data on a paper form. Then, the data recorded on the paper form may be inputted to an electronic form on a computer. In other words, currently, the registration of data associated with vehicles is done manually and therefore, is inefficient, labor intensive, and prone to human error, particularly when a large number of vehicles are involved); [0015],[0037] a user may be provided an option to verify the readings and the result of verification may or may not be provided as feedback to the machine learning algorithm for additional training and optimization of the models ([0015][0037]; and in [0048], Further, the portable computing device 106 may provide an option to the user 108 to verify the readings. If the reading outputted by the portable computing device 106 is different from that displayed in the captured image of the vehicle dashboard 104, then, the captured image may be marked as an exception… However, if the reading outputted by the portable computing device 106 substantially matches the reading displayed by the corresponding component in the captured image of the vehicle dashboard 104, then, the portable computing device 106 may be configured to input the readings into an electronic form. For example, a mileage of a vehicle may be inputted in a mileage data field in the electronic form, a fuel level of the vehicle may be inputted in a fuel level data field in the electronic form, and so on… [0049] In some embodiments, the readings outputted by the portable computing device 106 may be verified after they have been inputted in the electronic form. Alternatively, in other example embodiments, the portable computing device 106 may 
However, Amico et al. does not explicitly disclose however, Bassett discloses:
(i) prompting the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al.’s mileage and fuel level interface to include the customer manually inputting mileage and fuel as taught by Bassett for providing techniques for completing pre-arranged transactions which improve customer service since the customer may depart the rental car lot without having to stop at an intermediate location, such as a vehicle rental office.
Kobres in view of Amico et al. and Bassett does not further disclose, however, Elazar et al. discloses:
notifying the customer of a time limit for reporting the existing damage ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres in view of Amico et al. and Bassett to include a time limit for reporting damages as taught by Elazar et al. in order to determine if there are any new damages upon returning the rental vehicle.
Kobres, Amico et al., Bassett, and Elazar et al. does explicitly disclose, however, Jefferies et al. discloses receiving GPS information (0108] In some embodiments, remote servers will interface with a user's mobile device application or other client GUI to gather vehicle and customer data. The vehicle data may include the destination or drop off location or lot. The remote servers may then know to forward, and may forward vehicle maintenance related Amico et al. in view of Bassett in view of Elazar et al. to include a GPS information as taught by Jefferies et al. in order to determine the geographic location of the image taken.

As per claim 15, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. and Jefferies et al. discloses the system for online rental of vehicles of claim 6.  Kobres further discloses wherein the information for confirming the existing damage comprises an image of the existing damage ([0023]).  
27  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616) still in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jefferies et al. (US PG Pub. 2013/0317693) as applied to claim 6 above and further in view of Morgal et al. US PG Pub. 2010/0280700).
As per claim 7, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. and Jefferies et al. discloses the system for online rental of vehicles of claim 6.  Kobres further discloses wherein the processor is further operative with the database to: 
upon return of the vehicle: prompt the customer to use the mobile computer device to manually input mileage information and fuel level information for the rental vehicle being returned ([0023]-[0024]; 
prompt the customer to use the mobile computer device to capture image information image for confirming the accuracy of the mileage information and fuel level information for the rental vehicle being returned and to send the image information to the rental computer system, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle, a time and date information associated with the image and a GPS location associated with the image ([0023]-[0024]); 

prompt the customer to use the mobile computer device to send to the rental management computer system information regarding any damage to the rental vehicle incurred since the beginning of the rental time period ([0049]); and 
prompt the customer to use the mobile computer device to send to the rental management computer system information to determine whether the customer experienced one or more problems with the rental vehicle ([0049]); 
display the image information for comparison with the manually input information about the mileage and fuel level of the rental vehicle being returned ([0058]-[0059],[0061]); 
one or more of the mileage information, the fuel level information and the time and date information associated with the image to determine rental charges for the rental vehicle ([0058]-[0059],[0061]).  
 	Kobres does not further disclose, however, Jefferies et al. discloses a GPS location ([0108]; and automatically use the GPS location information to determine the location of the rental vehicle being returned [0108] In some embodiments, remote servers will interface with a user's mobile device application or other client GUI to gather vehicle and customer data. The vehicle data may include the destination or drop off location or lot. The remote servers may then know to forward, and may forward, vehicle maintenance related notifications to the registered recipient at the destination or drop off location upon the vehicles arrival and/or end of reservation. Arrival may be determined when the vehicle enters the geofence/geozone associated with the lot, for example, by constantly polling GPS information in the control module. This may trigger a notice to a remote server, installer, or user upon arrival.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. to include a GPS information as taught by Jefferies et al. in order to determine the geographic location of the vehicle. 
Kobres in view of Amico et al., Bassett, Elazar et al. and Jefferies et al. does not further disclose, however, Morgal et al. discloses:
	based on the location of the rental vehicle being returned, determining whether to instruct the customer to move the vehicle being returned to a different location ([0055] Upon arrival at this alternate day station, the day-user attempts to return her shared vehicle at this alternate workplace day station. However, the system notifies the day-user that she is not allowed to return the shared vehicle to the alternate day station because of her agreement to return it to her workplace day station for later user by the distribution-user. This notification may be provided by display messages, warning sounds, flashing lights, or other attention communications. If the day-user attempts to secure the shared vehicle to the alternate day station the day station may refuse to lock the shared vehicle. The shared vehicle's display and alerts may indicate that this was not the correct day station for return and may inform the day-user that she needs to return the shared vehicle to the day station where she rented the shared vehicle from initially).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al., in view of Bassett in view of Elazar et al. and Jefferies et al. to include a location of the vehicle as taught by Morgal at al. in order to the vehicles are available for pickup at the appropriate locations for future renters. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616), still in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jefferies et al. (US PG Pub. 2013/0317693) as applied to claim 6 above and further in view of Jameel et al. (US PG Pub. 2013/0325521).
As per claim 8, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. and Jefferies et al. discloses the system for online rental of vehicles of claim 6.  Kobres does not further disclose, however, Jameel et al. discloses: 
during the rental time period, prompting the customer to use the mobile computer device to select a requested extended end time for the rental time period and to send the requested extended end time to the rental management computer system ([0108]; Messages may also be sent with an offer to extend a current (active) reservation, in some embodiments); and ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period); 
 	with the rental management computer system, automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle ([0157], The driver may also be displayed one or more warnings that the extension of time is not allowed (e.g., the owner has specified return of the vehicle by a certain time or another driver has the vehicle reserved); and  
The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period)… In some embodiments, the ability of a driver to contact an owner (or another driver) for such a request may depend on preferences of the other driver and/or owner. Accordingly in one instance, the existence of one or more types of predefined relationships (e.g., on a social networking web site) between the drivers and/or owners may determine whether contact to extend a rental can be initiated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. and Jefferies et al. to include extending the rental time as taught by Jameel et al. in order to permit the customer to use the vehicle for more time.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Amico et al. (US PG Pub. 2018/0211122 A1) in further view of Bassett (US PG Pub. 2016/0063616), still in further view of Elazar et al. (US PG Pub. 2011/0058048) in further view of Jefferies et al. (US PG Pub. 2013/0317693) and Jameel et al. (US PG Pub. 2013/0325521) as applied to claim 8 above and further in view of Chinomi et al. (WO 2013137181 A1).
As per claim 9, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. discloses the system for online rental of vehicles of claim 8.  Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle comprises setting a time interval to be maintained between consecutive reservations for the vehicle ([0018], Furthermore, the system management server 1 predicts the amount of electric power required at the start of use of the electric vehicle 5 based on the destination information of the electric vehicle 5 registered at the time of reservation. In addition, the system management server 1 uses the collected electric power remaining amount of the electric vehicle 5 and the amount of electric power consumed from the current position to a predetermined return position to subsequently use the electric vehicle 5 at the start of use. Estimate the charging time required to charge to the required amount of power. As a result, the system management server 1 can obtain the time required between the advance reservation and the subsequent reservation.); (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

As per claim 10, Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Jefferies et al. in view of Jameel et al. Chinomi et al. discloses the system for online rental of vehicles of claim 9. Kobres in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
 	wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle further comprises determining that there is no conflict if the requested end time precedes the beginning of the future reservation for the vehicle by at least the time interval to be maintained between consecutive reservations for the vehicle.  (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge Kobres in view of Amico et al. in view of Bassett in view of Elazar et al. in view of Jefferies et al. and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) and Elazar et al. (US PG Pub. 2011/0058048). 
As per claim 11, Kobres discloses a system for online rental of vehicles, the system comprising: 
an input component operative to receive information from a mobile computer device used by the customer ([0067], input mechanisms), including image information ([0049]); and 
a processor operative with the database to:  26store in the database information received from the customer via the mobile computer device about the mileage and fuel level of the rental vehicle at the beginning of the rental period ([0024]); 
store in the database information received from the customer via the mobile computer device regarding existing damage to the rental vehicle ([0023], video of pre-existing damages); 
store in the database image information received from the customer via the mobile computer device, wherein the image information includes an image of the mileage and fuel level displays of the rental vehicle ([0023]-[0024],[0038]-[0039]).  
Kobres does not explicitly disclose, however, Bassett discloses:
store in the database information received from the customer via the mobile computer regarding mileage information and fuel level information for the rental vehicle, including mileage information and fuel level information that is manually input by the customer to the mobile computer device (Bassett: [0049][0050] Depending on the terms of the transaction, vehicle rental transaction software 42 may send a message to mobile communication device 30 prompting the customer to enter completion information, such as mileage, fuel level, parking spot, and/or other information, using communication software 34; [0050] In step 76, mobile communication device 30 receives a request for mileage, fuel level, parking spot, and/or other information; and [0053] The customer enters the mileage, fuel level, parking spot, and/or other information into communication software 34 or into another communication application, such as an instant messaging or email application.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres to include inputting mileage and fuel as taught by Bassett for providing techniques for completing pre-arranged transactions which improve customer service
Kobres does not further disclose, however, Elazar et al. discloses:
a database operative to store account information associated with a customer for a rental transaction ([0089] In some embodiments, unique identifier 206 is adopted to be associated with an entry in a database that is used with reference to a specific customer, for example in a corporate customer management system (CMS). In some embodiments, unique identifier 206 is adopted to be associated with an entry in a database that refers to specific equipment, for example equipment for lease, managed by lease management software); and
notifying the customer via the mobile computer device of a time limit for reporting the existing damage to the rental vehicle ([0123], In some embodiments, more than one ERD 200 may be sent to the policyholder. The policyholder may be required to utilize one of the ERD 200 to photograph the insured vehicle within a set time and send it back to the insurer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kobres and Bassett to include a time limit for reporting damages as taught by Elazar et al. in order to improve business process of car rentals (Elazar et al. abstract) and to determine if there are any new damages upon returning the rental vehicle.

As per claim 16, Kobres in view of Bassett and Elazar et al. discloses the system for online rental of vehicles of claim 11.  Kobres further discloses wherein the information received from the customer via the mobile computer device regarding existing damage to the rental vehicle comprises an image of the existing damage to the vehicle ([0023]; video of pre-existing damages). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616) and Elazar et al. (US PG Pub. 2011/0058048) as applied to claim 11, and further in view of Jameel et al. (US PG Pub. 2013/0325521).
As per claim 12, Kobres in view of Bassett and Elazar et al. discloses the system for online rental of vehicles of claim 11.  Kobres does not further disclose, however, Jameel et al. discloses: 
wherein the processor is further operative with the database to: during the rental time period, receive from the customer via the mobile computer device a requested extended end time for the rental time period ([0108]; Messages may also be sent with an offer to extend a current (active) reservation, in some embodiments); and ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period); 
automatically determine whether the requested extended end time conflicts with a future reservation for the vehicle ([0157], The driver may also be displayed one or more warnings that the extension of time is not allowed (e.g., the owner has specified return of the vehicle by a certain time or another driver has the vehicle reserved); and 
if the requested extended end time does not conflict with a future reservation for the vehicle, extend the rental time period to the requested extended end time ([0157], The user may be able to "dial in" a new amount of time, and may be shown the cost for extending the rental by that period)… In some embodiments, the ability of a driver to contact an owner (or another driver) for such a request may depend on preferences of the other driver and/or owner. Accordingly in one instance, the existence of one or more types of predefined relationships (e.g., on a social networking web site) between the drivers and/or owners may determine whether contact to extend a rental can be initiated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett in view of Elazar et al. and Ahroon to include extending the rental time as taught by Jameel et al. in order to permit the customer to use the vehicle for more time.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobres (US PG Pub. 2012/0105197) in view of Bassett (US PG Pub. 2016/0063616), still in further view of Elazar et al. (US PG Pub. 2011/0058048) and Jameel et al. (US PG Pub. 2013/0325521) as applied to claim 12 above, and further in view of Chinomi et al. (WO 2013137181 A1).
As per claim 13, Kobres in view of Bassett in view of Elazar et al. and Jameel et al. discloses system for online rental of vehicles of claim 12.  Kobres in view of Bassett in view of Elazar et al. and Jameel et al. does not further disclose, however, Chinomi et al. discloses:
wherein automatically determining whether the requested extended end time conflicts with a future reservation for the vehicle further comprises determining that there is no conflict if the requested end time precedes the beginning of the future reservation for the vehicle by at least a pre-defined time interval to be maintained between customer reservations for the vehicle.  ([0018], Furthermore, the system management server 1 predicts the amount of electric power required at the start of use of the electric vehicle 5 based on the destination information of the electric vehicle 5 registered at the time of reservation. In addition, the system management server 1 uses the collected electric power remaining amount of the electric vehicle 5 and the amount of electric power consumed from the current position to a predetermined return position to subsequently use the electric vehicle 5 at the start of use. Estimate the charging time required to charge to the required amount of power. As a result, the system management server 1 can obtain the time required between the advance reservation and the subsequent reservation.); (0019],[0046]  When the return delay is detected and there is no subsequent reservation for the electric vehicle 5, the system management server 1 automatically extends the scheduled use end time of the advance reservation for the electric vehicle 5 (scheduled). Change means); and ([0045]) On the other hand, the vehicle shared use system of the present embodiment performs the scheduled use until the charging time at which the amount of charge for the subsequent reservation can be secured, as shown in FIG. 3C, by performing the processing of steps S7 to S10. You can extend the end date and time. As a result, when the customer A continues to use the electric vehicle 5 until 14:00, the operating rate (actual operating time in one day) is improved by about 34%, and no opportunity loss occurs. Therefore, the mechanical loss of the electric vehicle 5 can be suppressed. Further, according to this vehicle sharing system, the utilization time of the advance reservation can be extended from 2h to 4h. Therefore, the usage time of the electric vehicle 5 can be maximized, the operating rate of the electric vehicle 5 can be improved, and the labor for extending the reservation can be omitted, so that the customer satisfaction can be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobres in view of Bassett Elazar et al. in view of Ahroon and Jameel et al. to include determining the time needed to charge vehicles between reservations as taught by Chinomi et al. in order to determine if the customer is permitted to use the vehicle for more time.  
27  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1)  Meunier (US PG Pub. 2002/0186144 A1) discloses a system and method for automating a vehicle rental process, in which the system may often use reckoning methods to determine the fuel level if a universal connection with the vehicle instruments is not available. Thus and in relevant applications, the OBU requests users to enter or confirm the fuel level and odometer reading prior to the rental vehicle being released as a verification procedure (21A). As will be seen further, such confirmation is helpful in tracking down energy-related fraud (e.g. fuel theft) and in providing a proof of the user's acceptance of the fuel quantities and distance-related charges ([0263]).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

=]Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

(571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        

     /SHANNON S CAMPBELL/     Supervisory Patent Examiner, Art Unit 3628